DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of: a bispecific antibody against EGFRvIII and CD3 wherein the anti-CD3 domain comprising SEQ ID Nos. 2, 3, 5, 8, 9, and 10 as HCDR1-3 and LCDR1-3 respectively, wherein the anti-EGFRvIII domain comprises SEQ ID Nos. 85-87 and 89-91 as HCDR1-3 and LCDR1-3 respectively, the anti-CD3 domain comprising SEQ ID Nos. 7 and 11 as VH and VL region respectively, and the anti-EGFRvIII domain comprising SEQ ID Nos. 88 and 92 as VH and VL region respectively, wherein the antibody has five peptide chains including a first chain with VH (CD3)-CL, a second chain with VL(EGFR)-CL, a third chain with VH(EGFR)-CH1-VL(CD3)-CH1-CH2 -CH3, a fourth chain with VH(EGFR)-CH1-CH2-CH3, and a fifth chain with VL(EGFR)-CL, wherein the antigen binding domain is a crossover Fab, and the antibody has the following mutations: CL with 124K and 123R, CH1 with 147E and 213E, and Fc with S354C, T366W, Y349C, T366S, L368AY407V, L234A, L235A, and P329G;  in the reply filed on 02/07/2022 is acknowledged.

Claim Status
Claims 1-15 are canceled.
Claims 16-30 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 02/07/2022 is being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  These sequences can be found on pages 54 and 68.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The use of the terms BITE (Pg. 34), AVITAG (89), MABSELECT (122) and SUPERDEX (122), which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 16 and 20. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http://, www., or other browser-executable code. See MPEP § 608.01.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, on which all other claims above ultimately depend, recites a bispecific antibody that comprises an anti-CD3 domain and and anti-EGFRvIII domain, both comprising six CDRs.  No structural relationship between the two moieties is provided by claim 16.  Only claims 20 and 26 provide a connection between the two binding domains structurally.  Thus, all other claims rejected above have multiple structural interpretations.  The first is that the anti-CD3 domain is linked to the anti-EGFRvIII binding fragment.  The second is that the two are not associated at all and instead are simply in the same solution as an oligoclonal/polyclonal antibody.  The specification makes clear that antibodies include polyclonal antibodies (Pg. 9).  

Taken together, the knowledge from the prior art and the specification’s definition, the broadest reasonable interpretation of the instant claims’ “bispecific antibody” includes both a single molecule with two binding moieties, and a biclonal/oligoclonal antibody as discussed above.  The presence of two very different structural interpretations of the instant claims that do not discuss linkage between the binding domains renders them indefinite.  
Furthermore, all claims that do not stipulate more than just CDR sequences for each binding domain variable region, including claims 20 and 26, are rendered indefinite for another reason.  Claim 16, on which all such claims depend, recites a CDR of sequence identifiers.  Claim 21 contains this language as well.  This gives the claims that recite such CDRs multiple structural interpretations.  There are many ways in the art to define CDRs, such as Kabat, IMGT, Chothia, etc.  Therefore, it is not clear if the claims require the full sequence of each sequence identifier for each CDR or if any partial 
In addition, claim 25 recites amino acid residues within antibody domains.  This is a genus.  In parenthetical phrases it appears to provide a limitation of a system that could be used to determine the species each residue value represents.  Thus, a broad limitation (value) and a narrower embodiment of the same (value determined with specific system) are present in the same claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation position, and the claim also recites numbering according to specific systems (Kabat, EU, etc.) which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The presence of these two very different structural interpretations renders the claim indefinite.  It is suggested that the parenthetical phrases be incorporated into the body of the claim using wherein clauses, for example.  
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Michael Allen/Primary Examiner, Art Unit 1642